Citation Nr: 1001928	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  09-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to an increased (compensable) rating for 
asthmatic bronchitis.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

4.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from January 1954 to 
January 1958, and from March 1958 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for COPD and entitlement to increased ratings for 
asthmatic bronchitis and bilateral hearing loss.  The Veteran 
testified at a Board hearing held at the RO in August 2009. 

In an August 2009 rating decision, the RO denied an increased 
rating for hemorrhoids.  As will be explained in the remand 
portion of this action, further procedural development is 
required with respect to that claim.
 
The issue of service connection for COPD is addressed in the 
instant action.  The remaining issues listed on the title 
page of this action are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 11, 2009, prior to the promulgation of a decision 
in the appeal, the Veteran informed the Board that a 
withdrawal of his appeal with respect to service connection 
for COPD is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for 
service connection for COPD have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In the present case, the Veteran, per his statement made at 
his August 11, 2009 Board hearing (the transcript of which is 
of record) has withdrawn this appeal of the matter of service 
connection for COPD and, hence, there remain no allegations 
of errors of fact or law for appellate consideration with 
respect to that issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to service connection 
for COPD and it is dismissed. 


ORDER

The appeal as to service connection for COPD is dismissed. 





REMAND

In an August 2009 rating decision, the RO denied entitlement 
to an increased rating for hemorrhoids.  In September 2009, 
the Veteran submitted a notice of disagreement as to that 
determination.  The record shows that the veteran has not yet 
been issued a statement of the case as to that issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that in a case in which a veteran expressed disagreement in 
writing with a decision by an agency of original jurisdiction 
and the agency of original jurisdiction failed to issue a 
statement of the case, the Board should remand the matter for 
issuance of a statement of the case.  Consequently, the Board 
must remand the issue of entitlement to an increased rating 
for hemorrhoids for further procedural action.

The Veteran contends that the evaluations assigned his 
service-connected asthmatic bronchitis and bilateral hearing 
loss do not accurately reflect the severity of those 
disorders.

The record shows that following the Veteran's August 2009 
Board hearing, pertinent evidence was added to the claims 
file, for which a waiver of his right to initial RO 
consideration of that evidence (except as to a January 2006 
private medical record and February 2009 private audiological 
evaluation report) was not submitted.

Specifically, the report of a November 2009 VA audiological 
evaluation (apparently ordered in connection with a separate 
claim of service connection for tinnitus) was added to the 
record.  Also added were private medical records for 2008 and 
2009 which include findings pertinent to the claim concerning 
asthmatic bronchitis.

Given that the above evidence is pertinent to the issues 
remaining on appeal, and that the Veteran has not waived his 
right to have the RO consider the evidence in the first 
instance, the Board is compelled to remand both issues.  See 
38 C.F.R. § 20.1304.

At his hearing, the Veteran reported that he underwent a VA 
fee basis audiologic examination in July 2009.  The report of 
that examination is not on file, but is clearly relevant and 
should be obtained.  

In addition, the record includes the reports of December 2006 
and February 2009 private audiologic evaluations of the 
Veteran (from, respectively, Amplifon Hearing Aid Centers and 
D. Zarajczyk, M.A.)  It is unclear whether either examination 
was conducted in accordance with the standards set forth in 
38 C.F.R. § 4.85(a).  On remand, the RO should attempt to 
ascertain whether either examination report provides findings 
which may be properly considered in the context of the appeal 
for an increased rating for bilateral hearing loss.
 
The record shows that the Veteran was last examined by VA for 
his asthmatic bronchitis in October 2007.  At his hearing, he 
testified that his private physician placed him on oxygen 
around 2007 to alleviate his respiratory symptoms.  The 
October 2007 examination report does not reference the need 
for oxygen.  Given the suggestion that his disorder has 
worsened in severity since the last VA examination, the Board 
finds that further VA examination is necessary.

The Board also notes that at his hearing, the Veteran 
referenced recent treatment by VA and private sources for his 
asthmatic bronchitis.  It is unclear whether the records 
associated with such treatment are on file.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take all indicated 
action to issue a statement of the case 
to the veteran addressing the issue of 
entitlement to an increased rating for 
hemorrhoids.  The veteran should be 
clearly advised of the need to file a 
timely substantive appeal with respect to 
the August 2009 rating decision.  If a 
timely substantive appeal is thereafter 
submitted with respect to this issue, the 
RO should undertake any other indicated 
development. If, and only if, a timely 
appeal has been perfected, this issue 
should be certified on appeal to the 
Board for the purpose of appellate 
review.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
claims remaining on appeal.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.  
In any event, the RO should attempt to 
obtain the report of the July 2009 VA fee 
basis audiologic examination the Veteran 
testified he attended.

3.  The RO should schedule the veteran 
for a VA pulmonary examination by an 
examiner with appropriate expertise to 
determine the nature and severity of the 
Veteran's asthmatic bronchitis.  All 
indicated studies, including pulmonary 
function testing, must be performed, and 
all findings should be reported in 
detail.  To the extent possible, the 
examiner must attempt to distinguish the 
manifestations of the Veteran's service-
connected asthmatic bronchitis from any 
other disorder, to include COPD.  If such 
a distinction cannot be made without 
engaging in speculation the examiner 
should so state.

The rationale for all opinions expressed 
should be provided. The claims file must 
be made available to the examiner for 
review. 

4.  The RO should arrange for a VA 
audiological examination of the Veteran 
to determine the extent and severity of 
his service-connected bilateral hearing 
loss.  All indicated studies should be 
performed.  The examiner is specifically 
requested to fully describe the 
functional effects caused by the 
Veteran's hearing disability.  The 
examiner should also, to the extent 
possible, interpret the results of the 
December 2006 and February 2009 
audiometric findings by, respectively, 
Amplifon Hearing Aid Centers and D. 
Zarajczyk for the 1000, 2000, 3000 and 
4000 hertz ranges, and indicate whether 
it appears the speech discrimination 
scores for that testing used the Maryland 
CNC method.  The claims file must be made 
available to the examiner. 

5.  The RO should then readjudicate the 
issues of entitlement to increased 
ratings for asthmatic bronchitis and 
bilateral hearing loss.  If the benefits 
sought on appeal are not granted in full 
the RO must issue a supplemental 
statement of the case, which should 
include consideration of all evidence 
added to the record since the December 
2008 statement of the case, and provide 
the appellant and his representative an 
opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 





______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


